Ehrlich, Ch. J.
The action was for brokerage, and the contention narrowed down to the question whether the defend*780ant was to pay the plaintiff $500, or one-half of one per cent of the price received by the defendant, which latter sum, amounting to $157.50, defendant paid to the plaintiff, who received the same and claimed it to be on account of the $500.
The evidence is conflicting, and the jury, under a clear and impartial charge, found for the plaintiff.
We find no reason to disturb the verdict, and the judgment entered thereon must be affirmed, with costs.
Newburger, J., concurs.
Judgment affirmed, with costs.